Citation Nr: 0108424	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a child of the veteran's daughter may be recognized 
as a surviving child of the veteran for Department of 
Veterans Affairs (VA) dependent benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from December 1959 to March 
1962, and from May 1962 to November 1972.  He died in April 
1987.  The appellant is his surviving spouse.  This case 
comes to the Board of Veterans' Appeals (Board) on appeal of 
a March 1999 administrative decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico which denied recognition of the 
appellant's legal adoption of her granddaughter after the 
death of the veteran as satisfying the requirements of 
38 C.F.R. § 3.57.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The appellant's adopted grandchild was adopted more than 
two years following the veteran's death, and the evidence 
does not show that the veteran initiated adoption proceedings 
for that grandchild prior to his death.


CONCLUSION OF LAW

The legal and regulatory criteria for entitlement to 
recognition as the surviving child of the veteran for the 
child of the veteran's daughter for VA dependent benefit 
purposes have not been not met; the appellant's claim is 
legally insufficient.  38 U.S.C.A. §§ 101, 1311 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. §§ 3.57, 3.210 (2000); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this claim have been properly 
developed and that no useful purpose would be served by 
remanding said issue with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant records exist that would provide more 
pertinent information than those already of record.  Thus, 
the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issue on appeal, and that the duty to assist appellant 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

The record shows that the veteran died in April 1987, and 
that the appellant is his surviving spouse.  The couple 
married in December 1963, and a daughter and a son were born 
to them between 1965 and 1967.  In June 1988, the appellant 
was awarded VA death pension benefits.  Her amount of pension 
benefits was that of a surviving spouse with one dependent.  
In November 1996, the RO granted the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Her amount of Dependency and Indemnity 
Compensation (DIC) benefits was that of a surviving spouse 
with no dependents.

In March 1999, the appellant submitted a claim for the 
recognition of a grandchild of the veteran as a dependent of 
the veteran.  She submitted documents that showed that the 
grandchild was born to her and the veteran's daughter in 
March 1985, and that the appellant formally adopted said 
child in December 1998.

38 C.F.R. § 3.57(a) defines the term "child" of the veteran 
as an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild, or 
an illegitimate child.  Subject to 38 C.F.R. § 3.57(c) and 
(e), the term "child" includes a person who became 
permanently incapable of self-support before reaching the age 
of 18 years, who was a member of the veteran's household at 
the time he or she became 18 years of age, and who was 
adopted by the veteran, regardless of the age of such person 
at the time of adoption.  38 C.F.R. § 3.57(a)(3). 

Further, 38 C.F.R. § 3.57(c) defines an "adopted child" as a 
child adopted pursuant to a final decree of adoption, a child 
adopted pursuant to an unrescinded interlocutory decree of 
adoption while remaining in the custody of the adopting 
parent (or parents) during the interlocutory period, and a 
child who has been placed for adoption under an agreement 
entered into by the adopting parent (or parents) with any 
agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the 
custody of the adopting parent (or parents) during the period 
of placement for adoption under such agreement.  The term 
includes, as of the date of death of a veteran, such a child 
who: (1) Was living in the veteran's household at the time of 
the veteran's death, and (2) Was adopted by the veteran's 
spouse under a decree issued within two years after August 
25, 1959, or the veteran's death whichever is later, and (3) 
Was not receiving from an individual other than the veteran 
or the veteran's spouse, or from a welfare organization which 
furnishes services or assistance for children, recurring 
contributions of sufficient size to constitute the major 
portion of the child's support.  See 38 U.S.C.A. § 101(4).  

38 C.F.R. § 3.210(c) provides further guidance regarding the 
definition and criteria for "adopted child."  Except as 
provided in paragraph (c)(1) of this section evidence of 
relationship will include a copy of the decree of adoption or 
a copy of the adoptive placement agreement and such other 
evidence as may be necessary.  38 C.F.R. § 3.210(c)(2) 
provides that as to a child adopted by the veteran's 
surviving spouse after the veteran's death, the statement of 
the adoptive parent or custodian of the child will be 
accepted in absence of information to the contrary, to show 
that the child was a member of the veteran's household at the 
date of the veteran's death and that recurring contributions 
were not being received for the child's maintenance 
sufficient to provide for the major portion of the child's 
support, from any person other than the veteran or surviving 
spouse or from any public or private welfare organization 
which furnished services or assistance to child.

The provisions of 38 C.F.R. § 3.57(e) pertain to children 
adopted under foreign law, and are not applicable in the 
instant case.

The appellant contends that her granddaughter is an adopted 
child for VA dependent benefit purposes.  However, pursuant 
to 38 C.F.R. § 3.57(c), in order for the child in question to 
be the "adopted child" of the veteran, the "child" must have 
been living in the veteran's household at the time of the 
veteran's death and must have been adopted by the veteran's 
spouse under a decree issued within 2 years after August 25, 
1959, or the veteran's death, whichever is later.  In the 
instant case, the appellant's grandchild either meets the 
basic eligibility requirements for recognition as the 
surviving child of a deceased veteran under the pertinent law 
and regulations, or she does not.  In this case there is no 
dispute as to the evidence, but only to the law and its 
meaning.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appellant has submitted affidavits from her daughter and 
some friends that state that the grandchild lived with and 
was supported by the veteran and the appellant from the time 
of her birth until the date of the veteran's death in 1987, 
and thereafter by the appellant.  However, the evidence also 
shows that the appellant formally adopted the grandchild in 
December 1998, more than thirteen years after the veteran's 
death.  In short, the child of the veteran's daughter was 
adopted more than two years following the veteran's death, 
and the evidence does not show that the veteran initiated 
adoption proceedings for that grandchild prior to his death.  
See PR LAWS ANN. § 2699(2) (1997) (Title 32. Code of Civil 
Procedure. Subtitle 4. Special Legal Proceedings Law. Part 
II. Actions Concerning Minors and Incapacitated Persons. 
Chapter 223. Adoption.) (Adoption is to be an expeditious 
procedure whose transaction shall not exceed a total of 120 
days from its beginning until its final resolution).  

While the circumstances of this particular case are 
unfortunate, since the appellant's grandchild was not adopted 
until more than two years after the veteran's death, there is 
no possibility that this child of the appellant's daughter 
may be deemed the adopted child of the veteran.  Accordingly, 
the Board finds that the appellant has not met the conditions 
for eligibility for increased VA benefits on the basis of 
having custody of a dependent child of the deceased veteran.  
38 U.S.C.A. § 1311; 38 C.F.R. § 3.5.  Therefore, her claim 
must be denied as a matter of law.  Sabonis, supra (when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).

As the law, and not the evidence, is dispositive of the 
instant case, the benefit of the doubt doctrine is 
inapplicable.


ORDER

Entitlement to the recognition of the child of the veteran's 
daughter as a surviving child of the veteran for VA dependent 
benefit purposes is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

